NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued November 2, 2021
                                 Decided June 7, 2022

                                          Before

                   DIANE S. SYKES, Chief Judge

                   JOEL M. FLAUM, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge



No. 20-2723

MARLEIS TROVER, as Personal
Representative for the Estate of Donald        Appeal from the
Dean Gaddis,*                                  United States District Court for the
      Plaintiff-Appellee,                      Southern District of Illinois.

      v.                                       No. 19-CV-653-SMY

JASON WATTS,                                   Staci M. Yandle,
     Defendant-Appellant.                      Judge.

                                      ORDER

       Donald Gaddis was arrested at his home in Marion, Illinois, and charged in state
court with unlawful restraint and disorderly conduct. With the charges against him still
pending, Gaddis filed suit in federal court under 42 U.S.C. § 1983 against Jason Watts,


      *The plaintiff, Donald Gaddis, died on May 16, 2022. Marleis Trovis, the personal
representative of his estate, is substituted on his behalf. FED. R. APP. P. 43(a).
No. 20-2723                                                                           Page 2

the arresting officer, alleging a Fourth Amendment claim for false arrest. Officer Watts
asked the district court to abstain and stay the federal suit under Younger v. Harris,
401 U.S. 37 (1971), to avoid interfering with the ongoing state prosecution. The judge
denied the motion, and Officer Watts appealed.

       The appeal was briefed and argued and is presently under advisement. Two
issues are raised: (1) Is an order denying Younger abstention immediately appealable
under the collateral-order doctrine; and (2) did the judge correctly deny the abstention
motion?

       On May 18, 2022, Gaddis’s attorney notified us that Gaddis died on May 16. We
directed counsel to notify us whether a personal representative has been appointed for
Gaddis’s estate, and if so, to move to substitute the personal representative as the
plaintiff. See FED. R. APP. P. 43(a). We also ordered counsel for both parties to file brief
statements addressing whether Gaddis’s death moots this appeal.

      Gaddis’s counsel has now moved to substitute Marleis Trover—Gaddis’s mother
and the personal representative of his estate—as the plaintiff pursuant to Rule 43(a).
That motion is granted.

       Counsel also submitted a copy of the state court’s May 20 order dismissing the
criminal charges against Gaddis. Gaddis’s death and the dismissal of the charges
against him moots this appeal. We have held that Younger abstention becomes “a moot
question” when the subject of the state-court proceeding dies and “there is no ongoing
state proceeding” for the federal court to disturb. Sykes v. Cook Cnty. Cir. Ct. Prob. Div.,
837 F.3d 736, 741 (7th Cir. 2016).

        Officer Watts agrees that there is no longer any basis for Younger abstention. He
insists, however, that his appeal is saved from mootness under the exception for issues
that are “capable of repetition, yet evading review.” United States v. Sanchez-Gomez,
138S. Ct. 1532, 1540 (2018) (quoting Kingdomware Techs., Inc. v. United States, 579 U.S.
162, 170 (2016). “A dispute qualifies for that exception only if (1) the challenged action is
in its duration too short to be fully litigated prior to cessation or expiration, and
(2) there is a reasonable expectation that the same complaining party will be subjected
to the same action again.” Sanchez-Gomez, 138 S. Ct. at 1540 (quotation marks omitted).

        We assume for argument’s sake that the denial of Younger abstention satisfies the
first requirement. But there is no reasonable expectation that Officer Watts will suffer
the same alleged wrong—the erroneous denial of Younger abstention—again. We accept
No. 20-2723                                                                           Page 3

that as a police officer, he will make many future arrests that lead to the issuance of
state charges. But the remaining steps in the chain of events that produced this appeal—
the arrestee sues him in federal court alleging a Fourth Amendment violation, the suit is
filed while the state prosecution remains pending, and the district judge declines to abstain
and stay the federal suit to await the conclusion of the state prosecution—are too
unusual and speculative to satisfy the exception. Watts is asking for an advisory
opinion on Younger and the collateral-order doctrine based on a hypothetical state of
facts. But federal courts are not empowered to “decide questions that cannot affect the
rights of the litigants in the case before them.” Chafin v. Chafin, 568 U.S. 165, 172 (2013)
(quotation marks omitted). We therefore dismiss the appeal as moot.

      The dismissal of this interlocutory appeal has no effect on the underlying suit.
Whether it survives Gaddis’s death is a question for the parties and the district court to
address.

                                           RULE 43(a) MOTION GRANTED; APPEAL DISMISSED